Case: 14-40417       Document: 00512868558         Page: 1     Date Filed: 12/12/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                       No. 14-40417                       United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
RICHARD POWELL; VICKIE POWELL,                                           December 12, 2014
                                                                            Lyle W. Cayce
               Plaintiffs - Appellants                                           Clerk

v.

BANK OF AMERICA, N.A., as Successor by merger to BAC Home Loans
Servicing, LP; UNKNOWN PARTIES,

               Defendants - Appellees




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:12-CV-512


Before STEWART, Chief Judge, and BARKSDALE, and GRAVES, Circuit
Judges.
PER CURIAM:*
       Bank of America, N.A., was awarded summary judgment on Vickie and
Richard Powell’s breach of contract, Texas Finance Code, and negligent
misrepresentation claims. The Powells claim, inter alia, that they showed a
contract existed, in which Bank of America promised to modify their home loan



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-40417     Document: 00512868558      Page: 2    Date Filed: 12/12/2014



                                  No. 14-40417
in return for the Powells’ dismissal of their state-court action against it.
Having reviewed the briefs, the record, and the applicable law, and essentially for
the reasons stated by the district court, Powell v. Bank of America, N.A., No. 4:12-
CV-512, 2014 WL 229305 (E.D. Tex. 2014), the judgment is AFFIRMED.




                                         2